Citation Nr: 0816807	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 26, 2002, 
for the award of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Andrea Howard George, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and grandson




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945 and from May 1947 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. In that rating decision, the RO granted 
service connection for the cause of the veteran's death with 
an effective date of March 26, 2002.  The appellant, who is 
the veteran's widow, disagreed with the effective date.  She 
and her grandson testified at hearings held at the RO in 
March 2007 and February 2008.  In February 2008, the Board 
granted a motion to advance the appellant's case on the 
Board's docket.  

At the February 2008 hearing, the appellant raised the issue 
of clear and unmistakable error (CUE) in the June 1985 Board 
decision that denied entitlement to service connection for 
the cause of the veteran's death.  That issue, which is 
subject to the provisions of 38 U.S.C. § 7111, will be 
addressed in a separate Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.




REMAND

The appellant contends that she is entitled to an effective 
date prior to March 26, 2002, for the award of service 
connection for the cause of the veteran's death due to lung 
cancer from his exposure to ionizing radiation in service.  
She asserts that the RO erroneously denied the claim in a 
November 1992 rating decision.  She claims that the 
November 1992 rating decision contains CUE as the RO failed 
to consider evidence in the government's possession that 
would have supported her claim and in effect failed to 
properly apply the provisions of 38 C.F.R. § 3.311.  

The issue of entitlement to an earlier effective date for the 
award of service connection for the cause of the veteran's 
death is inextricably intertwined with the appellant's 
assertion of CUE in the November 1992 rating decision.  
Before the effective date issue can be addressed on appeal, 
the Board finds that the RO must formally address the 
appellant's assertion of CUE in the November 1992 rating 
decision.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
adjudicate the issue of whether the 
November 1992 rating decision that 
denied service connection for the cause 
of the veteran's death should be 
revised or reversed based on CUE.  If 
the claim is denied, provide the 
appellant notice and information 
concerning her appellate rights.  

2.  Thereafter, if appropriate, 
readjudicate entitlement to an 
effective date earlier than 
March 26, 2002, for the award of 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, issue an 
appropriate supplemental statement of 
the case and provide the appellant and 
her attorney the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



